Citation Nr: 1615896	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-18 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, claimed as dislocation. 

2.  Entitlement to service connection for a right shoulder disability, claimed as dislocation. 

3.  Entitlement to service connection for left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1951 to August 1953. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Although the Veteran initially requested a travel board hearing, in an October 2011 correspondence he withdrew that request.  See 38 C.F.R. § 20.704(e) (2015).   

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right shoulder disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1953 rating decision, the RO denied service connection for recurrent dislocation of the right shoulder.  The Veteran appealed, and the Board also denied the claim in an October 1954 decision.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  The evidence received since the October 1954 decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right shoulder disability.


CONCLUSIONS OF LAW

1.  The November 1953 rating decision and October 1954 Board decision denying service connection for service connection for recurrent dislocation of the right shoulder are final.  38 C.F.R. § 19.5 (1949).  

2.  The evidence received since the October 1954 Board decision is new and material, and the claim for service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 1953 rating decision, the RO denied service connection for recurrent dislocation of the right shoulder.  The Veteran appealed, and the Board also denied the claim in an October 1954 decision.  The October 1954 decision is final, and the Chairman of the Board has not ordered reconsideration of that decision.  Thus, the  claim may be reopened only if new and material evidence has been secured or presented since this last final decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  

At the time of the October 1954 decision, the relevant evidence included the Veteran's service treatment records which were negative for any findings or complaints related to the shoulder.  However, the examination report at service discharge showed that, in 1942, he tore the cartilage of his right shoulder and, in 1945, he dislocated his right shoulder.  During service, in 1953, the Veteran dislocated his right shoulder on the front line in Korea, and his shoulder was still bothering him (stating that the right shoulder was occasional painful).  During an October 1953 VA examination, the Veteran reported that he first dislocated his right shoulder in 1942, dislocated it in service, and was able to treat himself.  The examination report reflected no definite pathological changes and a  history of recurrent dislocation of the right shoulder was noted.  There was also a September 1953 statement from H.F., M.D. noting that he treated the Veteran in January and September 1933 for his chronic dislocation of the right shoulder.  

On appeal in October 1954, the Board denied the Veteran's claim for service connection for recurrent dislocation of the right shoulder finding that the evidence clearly and unmistakable showed dislocation of the right shoulder before service.  The Board noted that the VA orthopedic examination showed no definitive pathological change and no definitive diagnosis was made.  Ultimately, the Board concluded that the evidence did not demonstrate that recurrent dislocation was incurred in or aggravated during service, or any increase during service over the basic preservice level of disability.    

In March 2010, the Veteran sought to reopen his claim for service connection for his right shoulder disability.  The RO has denied reopening the claim.

Since the October 1954 Board decision, the relevant evidence includes the Veteran's lay statements that he was ambushed during his tour of duty in Korea, resulting in dislocation of right shoulder and twisting his left leg.  Additionally, there is an April 2011 letter from D.J.W., M.D. noting treatment for the right shoulder since 1999 with arthroscopic surgery in 1992 and right broken scapula in 1995.  The new evidence reflects a post-service right shoulder disability, resulting in arthroscopic surgery and broken scapula.  The previous evidence did not reflect a disability post-service.  The Board finds that this new evidence, combined with VA assistance, would raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for right shoulder disability.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, further development is necessary before the Board can address the merits of the claim.    


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened.



REMAND

As noted above, the Veteran contends that he aggravated his pre-existing right shoulder disability in service when he was ambushed in Korea and he dislocated his right shoulder.  While he was afforded an examination in October 1953, the Veteran was not found to have a current disability at that time.  Since he has been shown to have a current right shoulder disability, he should be afforded an examination to determine the nature and etiology of any current right shoulder disability, to include consideration of whether any pre-existing disability was aggravated in service.  

Likewise, the Veteran asserts that he sustained a left knee disability during the ambush.  He was afforded an examination in October 2012, the report of which reflects the Veteran's report of having had left knee pain since 1952 and not having received treatment in service.  The examiner opined that it was less likely as not that the Veteran's left knee osteoarthritis was related to his service-connected bilateral foot disability due to cold exposure.  In support of the opinion, the examiner cited to the Veteran's advanced osteoarthritis medial compartment in the left knee; the Veteran's history of undergoing left knee surgery in the 1970's and statement that he was told this was due to "cartilage problems;" and the lack of surgical reports or medical records available related to this surgical procedure.  An addendum report was obtained in June 2013 and the VA examiner reiterated his conclusion that the left knee disability was less likely incurred in or caused by service.  He restated his previous findings, as well as noting the results of x-rays in October 2012 showing degenerative arthritis, mild osteopenia, etc.  He concluded that these findings were consistent with age-related osteoarthritic changes, and the increased changes in the left knee could be related to the left knee surgery performed in the 1970's, as previously stated by Veteran (in history), and not due to the service-connected feet due to cold exposure.  The Board finds that this opinion is inadequate, as the examiner failed to consider the Veteran's disability on a direct basis, including the Veteran's competent lay statements as to having had knee pain since service and that he injured his left knee when he was ambushed in Korea.  Accordingly, he should be afforded another examination. 

The Board notes that in its April 2016 Informal Hearing Presentation, the Veteran's representative indicates that there may be outstanding service treatment records.  On remand, any outstanding service and post-service records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA medical records, to include any records dated from March 2014 to the present.

2.   The AOJ should ensure all available service treatment records from the Veteran's military service have been obtained. 

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current right shoulder disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran's current right shoulder disability existed prior to his entry onto his period of active duty service.  

If the examiner determines that the Veteran's current right shoulder disability pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that it was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability?  

If any current right shoulder disability is not found to have pre-existed service, the examiner must provde an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disability had its onset in service, or is otherwise related to the Veteran's military service, to include any ambushes therein.

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the 
examiner's expert opinion, it is as medically sound to
find in favor of the proposition as it is to find against it.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current left knee disability that manifested in service or is otherwise causally or etiologically related thereto.  The examiner should consider the Veteran's lay statements as to having had knee pain sinceservice, as well as his statement that he injured his knee when he was ambushed in Korea.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any knee disability is either (i) caused by or (ii) permanently aggravated by the Veteran's service-connected bilateral foot disabilities due to cold exposure. 

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


